Citation Nr: 0501193	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  00-12 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).





ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth Puerto Rico.  

In a VA Form 21-4138 dated September 16, 1999, the veteran 
stated that he wanted to claim knee benefits.  It is unclear 
whether the veteran wants to reopen his previously denied 
claims for degenerative joint disease of the right knee and 
bilateral patellofemoral syndrome of both knees (also claimed 
as Osgood-Schlatter's disease); thus, this issue is referred 
to the RO for appropriate action.

Following a reopening of the veteran's claim as discussed 
below, the issue of service connection for PTSD is addressed 
in the REMAND portion of the decision and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
reopen the claim discussed in this decision.

2.  In an April 1998 rating decision, the RO denied 
entitlement to service connection for PTSD; the veteran was 
informed of this decision the same month but did not perfect 
a timely appeal.

3.  Evidence added to the record since the April 1998 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement to service connection for PTSD.

4.  The facts in this case are not so complex as to require 
obtaining an opinion from an independent medical expert as to 
whether the appellant has PTSD related to service or other 
matter raised by this case.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
April 1998 rating decision sufficient to reopen the veteran's 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

3.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) was enacted and became 
effective.  It is applicable to all claims for VA benefits, 
to include claims to reopen.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim and 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  In August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The amendments became 
effective on November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for PTSD was received in July 1999, these regulatory 
provisions do not apply.  The Board observes, however, that 
the VCAA appears to have left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 (West 2002).  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the 
Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim for PTSD, 
and the decision at this point poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Claim to Reopen Service Connection for PTSD

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims for entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for PTSD in an April 1996 
rating decision as not shown by the evidence on record.  By a 
letter dated the next month, the veteran was notified of the 
RO's action and was advised of his appellate rights, but no 
appeal was initiated within one year of the notification.  In 
an April 1998 rating decision, the RO reopened the veteran's 
claim for service connection for PTSD and denied it on the 
merits, noting that there was no clear diagnosis of PTSD.  
The veteran was notified of the RO's action and advised of 
his appellate rights the following month.  The veteran filed 
a notice of disagreement (NOD) with regard to the PTSD claim 
but did not perfect a timely appeal.  In July 1999, the 
veteran submitted a VA Form 9.  In a September 1999 letter, 
the RO notified the veteran that his VA Form 9 was not timely 
filed as the time limit for submission had expired on June 
11, 1999 and therefore the April 1998 decision was final and 
advised him of his appellate rights.  The RO construed the 
July 1999 submission as a claim to reopen for service 
connection for PTSD.  In a January 2000 rating decision, the 
RO determined that no new and material evidence had been 
submitted to reopen his claim for service connection for 
PTSD, noting that the veteran only submitted duplicate 
evidence in support of his claim.  The veteran was notified 
of the RO's action and advised of his appellate rights the 
same month; the veteran later perfected his appeal.

Since the veteran did not perfect timely appeals of the April 
1996 and April 1998 RO decisions, they became final and are 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2004); 
38 C.F.R. § 20.1103 (2003).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for PTSD has 
been received.  

The evidence presented or secured since the April 1998 rating 
decision includes a copy of a memorandum from the Department 
of the Army notifying the veteran that he did not meet the 
standards for retention in the reserves and/or entry on 
active duty by reason of major depression and PTSD; a May 
2000 private psychiatric evaluation and a December 2003 case 
summary from his treating psychiatrist, showing a diagnosis 
of chronic PTSD as a direct result of traumatic experiences 
in Vietnam; and a July 2002 VA examination report and 
addendum, indicating that the veteran failed to meet all 
criteria for a diagnosis of PTSD.  Except for the private 
psychiatrist's evaluation case summary, this evidence is 
clearly new, in that it is not redundant of other evidence 
previously considered.  Moreover, the evidence is material to 
the issue under consideration, as it includes a service 
department memorandum disqualifying the veteran from 
additional service due to PTSD and a VA examiner's opinion 
that the veteran the failed to meet the criteria for a 
diagnosis of PTSD.  As such this evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  Accordingly, the appellant's service-connection claim 
for PTSD is reopened.  To this extent, the appeal is granted.

The veteran has requested that the Board obtain an opinion 
for an independent medical expert as to whether he has PTSD 
related to service, claiming that the VA examiners are biased 
against him.  It is the judgment of the Board that the 
medical questions posed by this case are not so complex as to 
require obtaining an advisory opinion from an independent 
medical expert; however, on remand, the Board will require 
that a VA examiner, who has not already examined the veteran, 
perform the examination.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901(d) (2003).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for PTSD, the claim is REMANDED 
for de novo review.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2004); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The December 2003 notice 
letter did not completely comply with the notice provisions 
of the VCAA; the RO should remedy this on remand.

In reference to the veteran's claim seeking entitlement to 
service connection for PTSD, the Board notes that the duty to 
assist includes attempting to verify in-service stressor(s), 
obtaining non-VA and VA treatment records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The Board observes that the 
veteran served with the Army in Vietnam from September 6, 
1969 to August 29, 1970.  The veteran was assigned to the 
Military Assistance Command Vietnam (MACV) forces in the Army 
of the Republic of Vietnam II Corps, as a radio operator.  
The veteran's DA-20 reflects that the veteran participated in 
three campaigns during that time period.  He claims to have 
witnessed a rocket attack and soldiers dying in December 1969 
and the death of a friend.

Because it appears that the veteran did not engage in combat 
with the enemy, his lay statements alone are not enough to 
establish the occurrence of the alleged stressor(s).  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2004); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.  Another attempt should be made by the RO 
to ask the veteran to provide a comprehensive statement 
regarding his alleged stressor incidents.  The Board reminds 
the veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The RO has never sought confirmation of the veteran's claimed 
stressor(s).  On remand, the RO should ask the U. S. Armed 
Service Center for Unit Records Research (CURR) to provide 
any available information, which might corroborate the 
veteran's alleged in-service stressor(s), in particular, 
verifying whether his unit was under rocket attack in 
December 1969 or participated in any combat campaigns. 

The veteran has indicated that he has received private 
psychiatric treatment from 
Cesar A. Reyes Laborde, M.D. since 1992 and is also treated 
at the Rio Piedras VA Medical Center.  On remand, the RO 
should obtain any missing private or VA records.

Since the record shows multiple psychiatric diagnoses, 
including PTSD and major depression, the veteran should be 
afforded a VA psychiatric examination to provide an opinion 
as to whether any psychiatric disorder found on examination 
may be related to service, to include due to in-service 
stressors.  The presence of one diagnosed psychiatric 
disorder does not preclude the veteran from also being 
diagnosed with PTSD.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged combat stressor incident(s) with 
dates of incidents while serving in 
Vietnam (September 6, 1969 to August 29, 
1970).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from December 1971 
to the present.  The RO should attempt to 
obtain missing records from each health 
care provider he identifies, if not 
already in the claims file.  In 
particular, the RO should obtain copies 
of medical records from Cesar A. Reyes 
Laborde, M.D. and the Rio Piedras VA 
Medical Center and mental health clinic, 
not already associated with the claims 
file, from December 1971 to the present.  
If records are unavailable, please have 
the provider so indicate.

3.  The RO should prepare a letter asking 
the U. S. Armed Service Center for Unit 
Records Research (CURR) to provide any 
available information, which might 
corroborate the veteran's alleged in-
service stressor(s).  The veteran served 
on active duty with the Army from March 
1969 to December 1971.  He was in Vietnam 
from September 6, 1969 to August 29, 1970 
and he was assigned to the Military 
Assistance Command Vietnam (MACV) forces 
in the Army of the Republic of Vietnam II 
Corps, as a radio operator.  The veteran 
claims he was subjected to a rocket 
attack in December 1969 just before 
Christmas and that one of his friends 
died while stationed in Vietnam and his 
DA-20 shows participation in three 
campaigns during his sojourn in Vietnam.  
The RO must provide the CURR with copies 
of any service personnel records 
obtained, showing service dates, duties, 
and units of assignment, and the 
veteran's stressor statements, in 
particular any submitted in response to 
item 1 above.

4.  After items 1 through 3 are 
completed, the RO should prepare a report 
detailing the nature of any in-service 
stressor(s) that was established by the 
record, including the death of his friend 
and/or a rocket attack in December 1969.  
If none was verified, the report will so 
state.  This report is then to be added 
to the claims file. 

5.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim of service connection for PTSD, (2) 
of the information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide and (4) 
request that the claimant provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

6.  After items 1 through 5 are 
completed, the RO should make 
arrangements for the veteran to be 
afforded a psychiatric examination, by an 
examiner who has not already examined him 
to determine the nature and extent of any 
psychiatric disorder(s) found and the 
correct diagnostic classification and 
etiology of such disorder.  The claims 
file and this REMAND must be reviewed by 
the examiner in conjunction with the 
examinations.  All special studies or 
tests including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The psychiatric 
examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The 
psychiatric examiner should review a copy 
of 38 C.F.R. § 4.125(a) and provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include 
the death of a friend and/or a rocket 
attack in December 1969.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  The 
examiner should comment explicitly upon 
whether the veteran's alleged stressor(s) 
was as a result of incidents in Vietnam 
during 1969 and 1970 (see (b) above).  If 
so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor and the current 
symptoms, if any.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions of the 
veteran's private psychiatrist and the 
1995 and 2002 VA examiners.  Note that 
the presence of one diagnosed psychiatric 
disorder does not preclude the veteran 
from also being diagnosed with PTSD.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

7.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claim for PTSD, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
appellant should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2004).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


